Citation Nr: 0202957	
Decision Date: 04/01/02    Archive Date: 04/11/02

DOCKET NO.  99-03 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral disc disease with sciatica.  

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
June 1978.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision from the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO) that continued a 10 percent rating for lumbosacral disc 
disease with sciatica and denied entitlement to service 
connection for degenerative disc disease of the cervical 
spine.  A decision by the RO in December 2001 granted an 
increased rating to 20 percent, effective in July 1997.  

In May 2000, the Board remanded the case to obtain additional 
evidence, which has been accomplished.  Stegall v. West, 
11 Vet. App. 268 (1998).  The case is again before the Board 
for appellate review. 


FINDINGS OF FACT

1.  The veteran has moderate to severe limitation of lumbar 
spine motion.  

2.  The veteran is unable to lift heavy objects, and she 
experiences pain if she sits more than one hour or stands 
more than 20 minutes; she takes prescription painkillers 
every 4-6 hours.  

3.  The lumbosacral disc disease is not shown to be 
pronounced in degree.  

4.  A military orthopedist, a VA doctor, and the October 2000 
independent medical examiner related the veteran's current 
cervical disc disease to in-service events.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for lumbosacral disc 
disease with sciatica are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5292, 
and 5293 (2001).  

2.  Degenerative disc disease of the cervical spine was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may now be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available medical records from the identified 
health care providers.  The veteran received an independent 
medical evaluation in October 2000 following multiple VA 
examinations, which included magnetic resonance imaging, 
computed tomography, and x-rays.  The veteran filed numerous 
lay statements with the RO and provided sworn testimony at a 
June 1999 travel board hearing.  The RO's August 1997, June 
2000, and September 2000 letters to the veteran, the February 
1998 and December 2001 rating decisions, the May 1998, 
February 1999, November 2000, and December 2001 statements of 
the case, and the May 2000 Board remand informed the veteran 
of the evidence needed to substantiate her claims.  Since the 
veteran was informed of the evidence needed to substantiate 
her claims and provided ample opportunity to submit such 
evidence, and the VA has also attempted to obtain such 
evidence, the VA has fulfilled its duty to assist and inform 
the veteran.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  

Entitlement to a rating in excess of 20 percent for
lumbosacral disc disease with sciatica

A January 1981 rating decision granted service connection and 
an initial 10 percent rating for degenerative disc disease of 
the lumbosacral spine with sciatica since October 1980.  The 
January 1981 decision became final because the RO informed 
the veteran of the decision by letter, and she did not appeal 
within the prescribed time period.  See 38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.1103 (2001).  

Over sixteen years then went by before the veteran filed the 
July 1997 application for an increased rating, the February 
1998 rating decision continued the 10 percent rating, and the 
veteran perfected a timely appeal.  Although the December 
2001 rating decision increased the rating to 20 percent since 
July 1997, the claim for a rating in excess of 20 percent 
remains before the Board because the veteran is presumed to 
seek the maximum benefit allowed by law or regulations, where 
less than the maximum benefit was awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595  (1991).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that her service-connected 
disability has caused greater impairment of her earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2001).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  

The veteran's lumbosacral disc disease with sciatica has 
always been evaluated under the criteria for intervertebral 
disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Given the diagnoses and findings of record, the Board will 
consider whether an increased rating is warranted under the 
criteria for limitation of lumbar spine motion (Diagnostic 
Code 5292), arthritis (Diagnostic Codes 5003 and 5010), and 
intervertebral disc syndrome (Diagnostic Code 5293) since 
July 1997, when the veteran filed her claim for an increased 
rating.  

In this case, the Board finds that the evidence supports a 
higher rating for limitation of lumbar spine motion with 
functional loss and pain.  In September 1997 and May 1998, 
limitation of lumbar spine motion was slight to moderate, but 
by October 2000, it had become moderate to severe.  
Limitation of lumbar spine motion is assigned a 40 percent 
evaluation if severe and a 20 percent evaluation if moderate.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  Furthermore, where 
evaluation is based on limitation of motion, the question of 
whether functional loss and pain are additionally disabling 
must also be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Regulations 
contemplate inquiry into whether there is crepitation, less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, pain on movement, and swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.  

The worst limitation of lumbar spine motion appeared at the 
October 2000 independent medical examination, where flexion 
was to 50 degrees, extension was to 10 degrees, lateral 
bending on each side was to 10 degrees, and lateral rotation 
on each side was to 15 degrees.  Thus, three motions, flexion 
and lateral rotation on each side, had moderate limitation of 
motion, and three motions, extension and lateral bending on 
each side, had severe limitation of motion.  Moreover, while 
the examiner noted that the veteran's subjective complaints 
seemed to outweigh objective findings, it was nevertheless 
concluded, based upon the veteran's subjective complaints of 
pain and limitation in activities of daily living, that 
lumbosacral disc disease was "quite severe."  

From being able to bike and exercise for an hour in July 
1997, the veteran stopped golfing, bowling, exercising, and 
walking to work because low back pain in October 2000 caused 
difficulty with mechanical motions.  While continuing to work 
28 hours per week at her husband's office in June 1999, the 
veteran experienced pain after sitting one hour in front of 
the computer or standing twenty minutes.  When she was not 
working or driving, she had to take prescription pain 
medications every 4-6 hours to relieve pain and to help her 
sleep.  While working or driving, she took over-the-counter 
pain medications and, upon her arrival at home, immediately 
took the prescription painkiller.  Sometimes the pain got so 
bad that she had to leave work and go home.  Although she did 
the grocery shopping, cooking, and laundry for the family, 
her husband and teenage son had to carry groceries and the 
laundry basket for her.  Driving herself to the travel board 
hearing in June 1999 was difficult because she had to stop 
and rest one hour for every hour that she drove.  Resolving 
all reasonable doubt in the veteran's favor, the moderate to 
severe limitation of lumbar spine motion and functional loss 
and pain shown in October 2000 justifies the higher 
40 percent rating under Diagnostic Code 5292.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of  the doubt to 
the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2001).  

Even though osteoarthritis of the lumbosacral spine appeared 
in May 1998, a separate rating is not available for arthritis 
under Diagnostic Codes 5003 and 5010 because limitation of 
motion is already compensable under Diagnostic Code 5292. See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  
Similarly, Diagnostic Code 5293, which is discussed below, 
contemplates limitation of motion, and a separate rating is 
not warranted based on these criteria.  38 C.F.R. § 4.14 
(2001).  See VAOPGCPREC 36-97 (December 12, 1997).

Finally, the Board must consider whether a higher rating 
under the criteria for intervertebral disc syndrome is 
appropriate.  The veteran has consistently complained of pain 
radiating down her right leg and the September 1999 VA 
diagnosis was lumbosacral radiculopathy with some signs of 
weakness and hyperreflexias in the right lower extremity.  
Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief is 
assigned a 60 percent evaluation.  Severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief is 
assigned a 40 percent evaluation.  Moderate intervertebral 
disc syndrome, with recurring attacks, is assigned a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  A 60 percent rating cannot be established because the 
veteran's symptoms are not persistent with little 
intermittent relief nor are there sufficient neurological 
findings.  When she is not at work or driving, she takes 
prescription pain medication every 4-6 hours for relief of 
pain, and she is able to work part-time if she takes over-
the-counter medications and alternates sitting and standing.  
The January 1998 VA computed tomography test also revealed no 
evidence of disc extrusions, spinal stenosis, or encroachment 
of the neural foramina, and the August 1999 electromyography 
examination was normal and showed no evidence of herniated 
disc, neural foraminal stenosis, lateral recess stenosis, or 
abnormal signal originating from the spinal cord.  
Additionally, at the October 2000 examination, there was no 
evidence of radiculopathy.  Consequently, the medical 
findings of few or no findings pertinent to radiculopathy in 
conjunction with the veteran's accounts do not present a 
disability picture of pronounced disc disease.   

In summary, the record reflects that a rating no higher than 
40 percent is warranted.  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The symptomatology associated with the veteran's 
lumbosacral disc disease with sciatica does not more nearly 
approximate the criteria for higher evaluation, and the 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Referral for consideration of an extraschedular rating for 
the veteran's lumbosacral disc disease with sciatica is not 
warranted because exceptional circumstances have not been 
claimed or demonstrated.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97-98 (1997); 38 C.F.R. § 3.321(b)(2001).  The 
October 2000 independent medical examiner opined that the 
veteran is capable of light duty to sedentary work on a full-
time basis.  There is otherwise no competent documentation 
that the regular rating criteria are rendered impractical due 
to the veteran's service-connected low back disability.  
Referral for extraschedular consideration is therefore not 
currently warranted.  

Entitlement to service connection for
degenerative disc disease of the cervical spine

According to service department records and June 1999 
testimony, the veteran worked as a medical assistant in an 
orthopedic clinic during her last two years of service.  She 
contends that, in the spring before her discharge from 
service, she developed neck spasm because she had to lift 
gurneys, move patients, and assist in applying heavy plaster 
casts.  She believes that the neck spasm in service 
represented a cervical spine disability, which currently 
manifests as degenerative disc disease.  

For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Certainly, the medical evidence shows that the veteran 
currently has degenerative disc disease of the cervical 
spine.  The veteran had an anterior cervical diskectomy and 
fusion of C6-7 in May 1997, and the July 1997 and January 
1998 VA diagnosis was minimal narrowing of C3 and C5 disc 
spaces with mild degenerative changes at the C5 disc space.  
The March 1999 private examination also revealed bulging 
discs at C3-4 and C6-7, and at the October 2000 independent 
medical evaluation, the diagnosis was chronic neck pain, 
status post C6-7 anterior cervical diskectomy fusion with 
degenerative disc disease.  A valid claim requires proof of a 
present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

Although a military doctor later claimed to have examined the 
veteran in service, service medical records do not show 
diagnosis or treatment of degenerative disc disease of the 
cervical spine in service.  At the March 1974 induction 
examination, the veteran's neck, spine, and musculoskeletal 
system were deemed normal, and the veteran denied a history 
of recurrent back pain and swollen or painful joints.  In 
June 1974 and November 1974, the veteran was examined and 
found to be physically qualified for transfer.  At an April 
1976 orthopedic examination of the right knee, no mention was 
made of the cervical spine or neck, and the veteran was found 
physically qualified for all duties within her military 
occupational specialty and rank.  At the September 1976 and 
April 1978 orthopedic examinations of the low back, nothing 
was mentioned about the cervical spine or neck.  At the June 
1978 discharge examination, the veteran's neck, spine, and 
musculoskeletal system were again deemed normal, and the 
veteran denied a history of recurrent back pain and swollen 
or painful joints.  In December 1980, just two years after 
service, the veteran listed three in-service disabilities but 
made no mention of the neck or cervical spine.  As confirmed 
by the September 1997 VA and October 2000 independent medical 
examiners, the first documented treatment for a cervical 
spine disability appeared in the record in 1997, almost 
twenty years after service.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  In June 
1999, the veteran confirmed that she worked as a medical 
assistant in an orthopedic surgery clinic in service.  She 
testified that, when there were unscheduled appointment 
times, the military orthopedists examined the staff as a 
professional courtesy.  She testified that a specific 
military orthopedist examined her neck in service and 
referred her to a local private chiropractor.  In July 1999, 
the military orthopedist wrote that he had served on active 
duty with the veteran at the orthopedic clinic and that he 
had indeed examined her neck and referred her to a local 
chiropractor.  Significantly, the military orthopedist opined 
that there was no doubt in his mind that the veteran's 
cervical spine disability was related to her heavy work in 
service, which involved restocking supplies, moving patients, 
and applying and assisting with cast applications.  The Board 
considers this opinion to have significant probative value 
since it corroborates the veteran's testimony and appears to 
be consistent with the circumstances of the veteran's 
service.  38 C.F.R. § 3.303(a) (2001).  

Two other doctors also indicated that the veteran's current 
cervical spine disability was related to in-service events.  
The May 1998 VA examiner stated that the veteran should 
receive service connection for her cervical disc disease, and 
the October 2000 independent medical examiner stated that 
progressive degeneration of the veteran's cervical spine 
began as neck pain, and it was noted that there was 
documentation that reflected that the veteran had significant 
problems with her neck in service.  

The evidence is in approximate balance for and against 
service connection.  Clearly against the claim is the lack of 
service medical records that do not include formal 
documentation of in-service treatment or diagnosis.  Further, 
the first post-service evidence of complaints or findings of 
cervical spine problems was years after service.  On the 
other hand, there are medical opinions by three different 
doctors who have related the veteran's current cervical disc 
disease to in-service events.  One of those medical sources 
includes someone who corroborated the veteran's testimony of 
in-service medical care for the cervical spine.  Resolving 
all reasonable doubt in the veteran's favor, degenerative 
disc disease of the cervical spine was incurred in active 
service.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  






ORDER

Entitlement to a 40 percent rating for lumbosacral disc 
disease with sciatica is granted, subject to the controlling 
laws and regulations governing the payment of monetary 
awards.  

Entitlement to service connection for degenerative disc 
disease of the cervical spine is granted.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

